Citation Nr: 0835495	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for recurrent lumbosacral 
strain, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to July 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO).



FINDINGS OF FACT

1.  The veteran's recurrent lumbosacral strain is productive 
of no more than slight to moderate limitation of motion, and 
does not result in other manifestations of a severe 
lumbosacral strain such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or some 
of the above with abnormal mobility on forced motion.  

2.  On and after September 26, 2003, the veteran's recurrent 
lumbosacral strain has not resulted in forward flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5292, 
5293, 5295 (2002); Diagnostic Code 5237,5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist a veteran upon receipt of a claim for benefits.  
Letters dated February 2004 and April 2005 from the RO 
provided the veteran with an explanation of the type of 
evidence necessary to establish an increased rating, what 
evidence was to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  The letters explained 
that the evidence must demonstrate a greater level of 
disability than previously assessed to establish an increased 
evaluation.  The letters also indicated that these findings 
could be supported by statements from the veteran's doctor 
containing physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of the examinations 
and tests.  Both the February 2004 and April 2005 letters 
requested the veteran furnish the VA with any treatment dates 
while under VA care.  

The foregoing letters plus the subsequent Statement of the 
Case, issued in June 2006, adequately explained what evidence 
would warrant a higher rating, as required by the decision in 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  The 
Statement of the Case contained the specific rating criteria, 
as well as other relevant regulations.  The Statement of the 
Case explained that medical determinations of the veteran's 
back function would be considered in assigning a disability 
rating.  In addition, the Statement of the Case provided the 
veteran sufficient information regarding what evidence is 
considered in assigning a disability rating.  Although the 
information contained in the February 2004 and April 2005 
letters and the Statement of the Case were not provided prior 
to the rating decision on appeal, the Board finds that this 
did not result in any prejudice to the veteran, as the 
veteran has been allowed an opportunity to submit evidence 
(which he did).  Further, the veteran's claim was 
subsequently reajudicated in response to the additional 
evidence submitted by the veteran.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed, and any defect as to the manner and 
timing of the notice provided is harmless.   

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded a VA examination, his treatment records have 
been obtained, and he has declined a hearing concerning this 
claim.  Based on these facts, the Board finds all reasonable 
efforts were made by the VA to obtain evidence necessary to 
establish an increased rating, so the VA has no outstanding 
duty to provide further assistance to the veteran with the 
development of evidence. 

By way of background, the veteran filed a claim to have his 
disability evaluation increased from 10 percent in May 2003.  
An April 2004 rating decision increased the veteran's 
disability rating to 20 percent.  The veteran disagreed with 
this determination and submitted further evidence to the RO; 
however, in a June 2005 rating decision, the RO continued the 
veteran's 20 percent disability rating.  The veteran 
disagreed with this finding, and perfected this appeal.  

Where an increased disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for an increased 
disability rating under both the old and new criteria in the 
rating schedule.  Thus, there is no prejudice to the veteran 
when the Board applies the regulatory revisions of September 
26, 2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, the rating criteria for 
lumbosacral strain assigned a 10 percent evaluation for 
characteristic pain on motion; a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position; and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Limitation of range of motion of the lumbar spine was 
assigned a 10 percent evaluation when slight, a 20 percent 
evaluation when moderate, and a 40 percent evaluation when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

After September 26, 2003, Diagnostic Code 5237, under 
38 C.F.R. § 4.71a, assigns disability ratings for lumbosacral 
strain, whether or not symptoms such as pain, stiffness or 
aching in the area of the spine are affected by residuals of 
the injury or disease.  Accordingly, a 100 percent rating is 
appropriate where there is unfavorable ankylosis of the 
entire spine.  Where there is unfavorable ankylosis of the 
entire thoracolumbar spine a 50 percent disability rating is 
warranted.  Diagnostic Code 5237 provides that a 40 percent 
disability rating is appropriate with forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
where muscle spasms or guarding are severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Disability ratings for intervertebral disc syndrome provide 
that preoperative or postoperative intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warrants a 10 percent disability rating when there 
are incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).

The General Counsel has explained that when rating the 
veteran's functional loss it must clearly be explained what 
role pain played in the rating decision.  See Smallwood v. 
Brown, 10 Vet. App. 589, 592 (1997).  The functional loss due 
to pain is to be rated at the same level as the functional 
loss where the motion is impeded.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though range of 
motion is possible beyond the point when pain sets in.  Hicks 
v. Brown, 8 Vet. App. 417, 421 (1995); Deluca v. Brown, 8 
Vet. App. 202 (1995).  

The relevant evidence includes numerous VA and private 
treatment records and VA examinations conducted in March 2004 
and April 2005.  Upon review of the evidence of record, the 
Board finds that the evidence weighs against a rating in 
excess of 20 percent for the veteran's service connected 
lumbosacral strain, under rating criteria in effect during 
the pendency of the veteran's claim.  

A March 2003 VA treatment note indicates the veteran 
presented with hip pain, brought on by shoveling heavy snow 3 
to 4 weeks prior.  At this time, the veteran's range of 
motion was found to be normal, and rotation of both hips 
produced no discomfort.  Upon further physical examination, 
the examiner noted that static root stretching produced no 
discomfort and distal pulses were normal.  Additionally, x-
rays of the veteran's back were examined and found to be 
negative of any abnormalities.  

Treatment notes from March 2003 through April 2003 from the 
Lahey Clinic indicate the veteran received physical therapy 
for lower back pain, associated with sitting for extended 
periods of time.  During his initial visit, the veteran's 
complaints included intermittent left hip pain that radiated 
into the posterior/lateral LE (lower extremities) to the 
knee, and such pain increased with activities such as getting 
into a car.  After evaluating the veteran's condition, the 
physical therapist determined that 4 weeks of treatment would 
be sufficient to aid the veteran with his pain, and goals 
were set accordingly.  

An April 2003 private treatment note revealed that the 
veteran demonstrated marked improvement.  At this time, the 
veteran was diagnosed with a left paracentral L4-L5 disc 
herniation; however, with physical therapy the veteran 
experienced moderate to marked improvement.  During this 
visit, the doctor also noted that the veteran felt 
"wonderful," and had better function with less frequent and 
severe pain.  The veteran's range of motion and neurological 
examination were both normal.  The private examiner 
specifically noted that the veteran had normal hip, knee, and 
ankle motion, and did not prescribe any medication for the 
veteran.   

A March 2004 VA medical examination revealed the veteran had 
a ruptured disc at the L4-L5 vertebrae, and diagnosed the 
veteran with a ruptured intervertebral disk.  This 
examination also noted the veteran's reduced flexion from 90 
degrees to 80 degrees, but his extension was normal to 30 
degrees.  Further physical examination demonstrated that the 
veteran's straight leg raising was normal to 90 degrees.  The 
examiner also noted that the veteran had normal lateral 
rotation and flexion, straight leg raises, and ankle and knee 
jerks.  

An April 2004 statement from the veteran's private doctor 
confirms what the March 2004 VA examination found, which was 
that the veteran had disc herniation (or rupture).  It was 
further indicated the veteran experienced intermittent back 
pain once or twice a month, which lasted from one day to a 
full week.  On physical examination, the veteran had forward 
flexion to 65 degrees, and 20 degrees of extension.  Further 
range of motion examination revealed the veteran's lateral 
flexion to be 15 degrees, and right and left rotation to be 
15 degrees.  The veteran had a normal neurological 
examination at this time.  A May 2005 statement from the same 
private doctor reiterates the opinion that the veteran had a 
ruptured intervertebral disc.  

In April 2005, VA performed another examination in connection 
with the veteran's claim for increased benefits.  This 
examination revealed the veteran was able to achieve flexion 
to 90 degrees in a rapid fire motion, without complaints of 
pain.  Additionally the veteran had right and left flexion of 
35 degrees, and normal straight leg extensions in both legs.  
Additionally, the veteran's strength of dorsiflexion in his 
ankles, toes, and left and right sides were found to be 
"excellent."  The examiner found the veteran's examination 
to be essentially normal in terms of mobility with no 
evidence of motor or sensory defects related to a 
neurological problem.  Ultimately, the examiner diagnosed the 
veteran with recurrent lumbosacral strain, and found the 
degenerative lumbar disc disease to be resolved.  

The veteran's recurrent lumbosacral strain does not meet the 
criteria in effect prior to September 26, 2003 for a rating 
in excess of 20 percent.  At the veteran's March 2004 VA 
examination, the veteran's flexion was to 80 degrees with 
normal extension and lateral range of motion.  Though the 
veteran reported back pain on motion at his April 2005 VA 
medical examination, he demonstrated forward flexion to 90 
degrees and right and left lateral bending to 35 degrees, 
with no muscle spasm or listing spine or positive 
Goldthwaite's sign.  Though MRI and X-rays of the veteran's 
lumbar spine previously indicated abnormalities, at the April 
2005 examination the doctor found these abnormalities to be 
essentially resolved.  Accordingly, an evaluation in excess 
of 20 percent is not warranted for recurrent lumbosacral 
strain, prior to September 26, 2003, under the provisions of 
Diagnostic Code 5295.

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As previously indicated, 
for limitation of lumbar spine motion, 10, 20, and 40 percent 
evaluations are assigned for slight, moderate, and severe 
limitation of motion, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Both the March 2004 and April 
2005 VA examinations showed the veteran's lumbar spine 
forward flexion, extension, right and left lateral bending, 
and right and left rotation to be full or almost full.  
Accordingly, an increased evaluation under this Diagnostic 
Code is inappropriate.  

Other diagnostic codes are not applicable because there is no 
objective medical evidence of ankylosis of the complete, 
cervical, dorsal, or lumbar spine, limitation of dorsal spine 
motion, or sacroiliac injury and weakness.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5291, 
5293, 5294 (2002).  Accordingly, a rating under these 
diagnostic codes is not warranted.

Any intervertebral disc syndrome has apparently resolved, but 
in any case, the VA examinations during the period of time 
relevant to this appeal demonstrated that the veteran had no 
significant neurological impairment.  The VA examination of 
March 2004 specifically noted that "the neurological 
examination of [the veteran's] lower extremities [was] 
grossly normal."  The record also fails to show 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
so as to warrant a rating under the code for intervertebral 
disc syndrome.  The Board notes, an incapacitating episode is 
one where a physician has prescribed bed rest, and the 
veteran's medical treatment records are negative for such 
instructions.  In fact, the most recent examination report in 
April 2005 reflects that the veteran reported experiencing 
pain primarily when attempting to get out of bed in the 
morning.  The Board finds that the record is void of any 
indication that the veteran remained in bed for any extended 
period of time due to his back pain, or was prescribed such 
treatment by a medical doctor; therefore, rating the 
veteran's disability under Diagnostic Code 5243 is 
inappropriate.  

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings.  Therefore, the Board must consider whether there 
is any other schedular basis for assigning a higher 
evaluation.

For rating the neurological manifestations of a back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is relevant.  The lowest rating under this section is 10 
percent and requires mild paralysis of the sciatic nerve.  
The medical evidence of record does not indicate the 
veteran's service-connected back disorder causes paralysis of 
the sciatic nerves and neurological functions on examinations 
were generally normal.  Accordingly, this does not provide a 
basis for an award benefits sought.

The veteran's lumbosacral sprain also does not meet the 
rating criteria, effective after September 26, 2003, for a 
disability rating in excess of 20 percent.  The veteran's 
treatment records fail to indicate he has forward flexion to 
30 degrees or less.  The March 2004 VA examination indicated 
the veteran's flexion was to 80 degrees, and the April 2005 
VA examination indicated flexion to 90 degrees, both in 
excess of the limitation required for the next higher 
disability rating.  Additionally, there is no medical 
evidence that the veteran ever had favorable ankylosis of the 
entire spine.  In fact, none of the medical evidence 
indicates that the veteran ever had ankylosis to any degree.  
Consequently, the veteran fails to meet the requirements for 
a disability rating in excess of 20 percent.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by an adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain due to the veteran's service-connected 
recurrent lumbosacral strain are contemplated in the 20 
percent rating currently assigned.  There is no indication 
that pain, due to disability of the lumbar spine, causes a 
functional loss greater than that contemplated by the 20 
percent evaluation assigned by the RO.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.  The VA examination in March 2004 
does not mention whether there is any objective evidence of 
pain on motion; however, the examination conducted in April 
2005 specifically notes the veteran complains of no pain and 
demonstrated no hesitancy bending in a repetitive manner to 
90 degrees.  

Accordingly, the Board concludes that the objective medical 
evidence of record weighs against a disability rating higher 
than 20 percent for the veteran's service-connected recurrent 
lumbosacral strain.  The Board notes that the veteran's 
disorder does not appear to have changed significantly as to 
warrant a staged rating; and that the preponderance of the 
evidence is against such a claim.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999).    

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  


ORDER

An increased rating for recurrent lumbosacral strain, 
currently evaluated as 20 percent disabling, is denied



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


